By the Court,
McCarran, J.:
The question -of the right of the receiver to appeal in this case, having been raised by the respondent' and the matter involved being, analogous to that determined by this court in the case of State of Nevada, ex rel. John *543Sparks, et al., v. State Bank and Trust Company, et al., being No. 2083, and the decision therein being determinative of the question of appeal, as involved in this case, it follows from the reasoning as laid down therein that the appeal should be dismissed.
It is so ordered.